The proof does not warrant the determinations of alleged false swearing as set forth in the order, nor the determination that the restraining provision of the subpoena was violated by the judgment debtor. There is no showing as to income or revenue received by the judgment debtor which would warrant a direction that he pay the^ judgment in installments out of moneys other than those reasonably required for living purposes of his family and himself. It was conceded that the judgment debtor did not appear on the adjourned day. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.